This matter having been opened to the Court on the submission of the notice of petition for certification seeking review of the judgment of the Superior Court, Appellate Division in A — 4991-11, and it further appearing that that Appellate Division judgment concerned only a stay of disciplinary findings and sanctions imposed by the New Jersey Real Estate Commission, and the Court having entered an order today denying a separate petition for certification (C-941-13) seeking review of the judgment of the Appellate Division affirming the findings and sanctions imposed by the New Jersey Real Estate Commission; it is hereby
ORDERED that the notice of petition is dismissed as moot.